03/09/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0431




                                  No. DA 19-0431

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOSEPH E. LAWRENCE,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee's motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension oftime

to and including April 15, 2020, within which to prepare, serve, and file the

State's response.




                                                                          Electronically signed by:
MP                                                                              Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                March 9 2020